—In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Brands, J.), dated February 5, 1997, which denied her motion to modify a prior order of the same court, dated February 23, 1996, which granted custody of the parties’ child to the father based on the mother’s default in appearing.
Ordered that the order is affirmed, with costs.
In this custody proceeding, the mother’s contention that she *616was not properly served with the order to show cause dated October 10, 1995, must be rejected in light of the affidavit of service submitted by the father (see, Remington Invs. v Seiden, 240 AD2d 647; Maldonado v County of Suffolk, 229 AD2d 376).
The mother’s remaining contention is without merit (see, Matter of Geraldine Rose W., 196 AD2d 313).
Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.